Case 1:20-cv-01225-RP Document 1-3 Filed 12/16/20 Page 1 of 3

EXHIBIT C
 

Case 1:20-cv-01225-RP Document 1-3 Filed 12/16/20 Page 2 of 3

IN THE UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS

 

AUSTIN DIVISION
LACYNDRA HARRELL, §
§
Plaintiff, §
§
Vv. § Case no.
§
CRS EXPRESS INC., and ROGER §
COUTURE, §
§
Defendants. §
INDEX OF DOCUMENTS

 

Defendant CRS Express, Inc. (“Defendant”) files this Index of Documents Filed in State

Court, as of the date Defendant filed its Notice of Removal, and as of the date of this Index being

 

 

 

 

 

 

 

 

 

 

 

 

 

filed.

No: DOCUMENT FILED FILING PARTY DATE FILED
L. Case Information 395" Judicial District 11/10/2020

De Issuance Request Form Plaintiff 11/10/2020

a Civil Case Information Sheet Plaintiff 11/10/2020

4, Plaintiffs Original Petition Plaintiff 11/10/2020

53 Request for Issuance Plaintiff 11/11/2020

6. Affidavit of Service Plaintiff 11/23/2020

a Defendant’s Original Answer Defendant 12/7/2020
INDEX OF DOCUMENTS PAGE 1

5326795v.1

 
Case 1:20-cv-01225-RP Document 1-3 Filed 12/16/20 Page 3 of 3

Respectfully submitted,

/s/Jeffrey_O. Marshall

Jeffrey O. Marshall

State Bar Number: 00797005
jeff.marshall(@wilsonelser.com
Taylor O. Reed

State Bar No. 24101958
Taylor.reed(@wilsonelser.com
WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER, LLP
4800 Bank of America Plaza
901 Main Street

Dallas, Texas 75202-3758
Telephone: (214) 698-8000
Facsimile: (214) 698-1101

ATTORNEYS FOR DEFENDANT
CRS EXPRESS, INC.

CERTIFICATE OF SERVICE
I hereby certify that foregoing document was electronically filed with the Court on
December 16, 2020. Notice of this filing will be sent by operation of the Court’s case

management and electronic case filing system.

/s/Jeff Marshall
Jeffrey O. Marshall

 

INDEX OF DOCUMENTS PAGE 2
5326795v.1
